Citation Nr: 9906911	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-43 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected residuals of open reduction and 
internal fixation of a right olecranon fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran apparently served on active duty from December 
1986 to December 1989.  Thereafter, he served with the 
National Guard through December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 RO rating action which 
granted service connection and a noncompensable rating for 
the residuals of open reduction and internal fixation of the 
veteran's right olecranon fracture.  

A transcript of the veteran's July 1997 hearing before a 
member of the Board on travel section at the RO is on file.

In October 1997 and June 1998, the Board remanded the 
veteran's case for additional development to include a VA 
orthopedic examination and an examination of the peripheral 
nerves.  While the veteran was notified that the examinations 
were scheduled, he failed to report.  As such, and for 
reasons elaborated below, the Board must now decide the claim 
on the evidence of record.


FINDING OF FACT

The veteran's service-connected right arm disorder is 
manifested by only slight limitation of motion.  


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected residuals of open reduction and internal 
fixation of a right olecranon fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. § 4.71 Diagnostic Code 5207 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that he fractured his right elbow in May 1987 and underwent 
open reduction internal fixation of the right olecranon 
fracture in June 1987.  A December 1987 X-ray report showed 
that the veteran still had pins and wire sutures transfixing 
the olecranon process.  The fracture was apparently well 
healed and in good bony alignment.  A June 1991 examination 
for the Army National Guard showed that the veteran's upper 
extremities were evaluated as normal.  Notes indicated that 
the veteran had a right elbow injury in 1987 but that range 
of motion was now virtually fully intact.      

On VA examination in November 1995, it was noted that the 
veteran fractured his elbow a number of years ago while on 
active duty.  Reportedly the veteran had two plates and a 
screw inserted which were never removed.  The veteran 
reported occasional discomfort in the right elbow and 
intermittent tingling in the forearm region especially with 
changes in the weather.  On physical examination, the 
physician reported a 12-centimeter scar on the posterior 
aspect of the forearm leading up to the olecranon.  He noted 
that there were no palpable plates and that the screwhead 
could not be felt.  Range of motion testing revealed that the 
veteran was +3 degrees with extension and that he could go to 
170 degrees with full flexion.  Pronation and supination were 
reportedly accomplished in normal fashion.  The examiner 
found no significant crepitance on palpating the elbow and 
carrying it through its full range of motion.  He also noted 
no significant discomfort on palpating the olecranon.  The 
diagnosis included remote fracture of the right elbow now 
with some slight limitations of extension.

Following VA examination in November 1995, the veteran was 
granted service connection with a noncompensable disability 
rating for the residuals of open reduction and internal 
fixation of a right olecranon fracture.

In his April 1996 notice of disagreement, the veteran 
reported that the screws are coming out of his right arm and 
that this causes pain and discomfort at times.  He took issue 
with the November 1995 VA examination, indicating that the 
arm was not X-rayed and that he was not given a full 
examination.  On his September 1996 VA Form 9, the veteran 
asserted that his inservice fracture causes pain and 
discomfort and prevents him from lifting heavy objects.  

On a July 1996 examination for the National Guard, the 
veteran's upper extremities were evaluated as normal.  On his 
report of medical history, the veteran checked "no" for 
problems with swollen or painful joints; broken bones; bone, 
joint, or other deformity; and painful or trick elbow.   

During his July 1997 hearing before a member of the Board, 
the veteran reported that during service he treated his pain 
and discomfort with Motrin and physical therapy.  He stated 
that current complaints included pain, discomfort, and 
weakness at the right elbow, a tingling and numbness in the 
right hand, and problems lifting with the right arm.  He also 
asserted that his last VA examination was not adequate. 

The Board remanded the veteran's case for additional 
development in October 1997 and June 1998.  Records show that 
the veteran was scheduled for VA examinations in October and 
November 1998 but failed to report.


Analysis

The veteran's dissatisfaction with the initial rating 
assigned for his service-connected disorder is a well-
grounded claim, meaning it is plausible.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Hence, the VA has a duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1998).  

In the instant case, the Board found that this issue of 
entitlement to a rating in excess of a noncompensable 
evaluation could not be properly adjudicated without 
additional information.  As such, the case was remanded for 
additional development in October 1997 and June 1998.  
Pursuant to these remands, attempts were made to obtain any 
additional medical records showing treatment for right upper 
extremity problems during service and since separation from 
service.  While the RO attempted to contact the veteran to 
inform him of scheduled VA examinations and to request any 
additional information regarding treatment for problems with 
the right upper extremity, the letters sent to the veteran 
did not elicit any response.  The veteran failed to report 
for multiple VA examinations.  Additional records were 
submitted reflecting the veteran's condition during his 
period of service with the National Guard.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated that if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Additionally, the VA is not required to conduct 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support the 
veteran's claim.  See 38 C.F.R. §  3.158; Olson v. Principi, 
3 Vet. App. 480 (1992); and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

Although at the time of the above noted remands the Board was 
of the opinion that further evidentiary development would be 
helpful to an equitable disposition of this appeal, the 
veteran's failure to respond and his failure to appear at 
scheduled VA examinations constituted his virtual 
disappearance from the process, thereby requiring the Board 
to adjudicate the merits of his claim based on the evidence 
currently of record.  The Board is satisfied that the RO has 
made reasonable (and repeated) efforts to provide the veteran 
with the opportunity to have his right upper extremity 
examined.  Accordingly, the Board concludes that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5103(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to various disabilities.  VA adjudicators, in 
granting an increased rating, must consider the criteria for 
the next higher rating, and explain why a higher rating is 
not warranted.  38 C.F.R. § 4.7 (1998); see Clark v. 
Derwinski, 2 Vet.App. 166 (1992).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder. s 
found - "staged" ratings.  

The veteran's service-connected residuals of open reduction 
and internal fixation of a right olecranon fracture are 
currently rated as noncompensable under 38 C.F.R. § 4.71, 
Diagnostic Code 5207 (for limitation of extension of the 
forearm).  Under this provision, a 10 percent rating is not 
warranted unless extension of the forearm is limited to 45 
degrees.  While it was noted on the most recent VA 
examination in November 1995 that the veteran had some slight 
limitation in extension, the Board notes that the VA examiner 
found that the limitation in extension did not approach the 
45 degrees necessary for a compensable evaluation.  On 
subsequent examination for the National Guard in July 1996, 
the veteran's upper extremities were evaluated as normal.  
Furthermore, on his report of medical history, the veteran 
noted no problems with the joints or bones of his upper 
extremities, including painful or trick elbows.  As 
limitation in extension of the forearm to at least 45 degrees 
has not been shown, a compensable rating under Diagnostic 
Code 5207 is not possible.

The Board notes that compensable schedular ratings for 
disorders of the elbow are also possible under Diagnostic 
Codes 5205 (for ankylosis of the elbow), 5206 (for limitation 
of flexion of the forearm), 5209 (for other impairment of 
flail joint or joint fracture), 5210-5212 (for nonunion or 
impairment of the radius or ulna), and 5213 (for impairment 
of supination and pronation).  With the evidence on file, 
however, the service-connected disorder of the veteran's 
right upper extremity does not warrant a compensable rating 
under any of these provisions.  Since there is no record of 
ankylosis, impairment of flail joint or joint fracture, or 
some impairment or nonunion of the radius or ulna, Diagnostic 
Codes 5205, 5209, and 5210-5212 are not for application.  
Similarly, since the record specifically indicates that the 
veteran has full flexion with normal supination and pronation 
(November 1995 VA examination report), a compensable rating 
is not warranted under Diagnostic Codes 5206 or 5213.

Although the veteran's range of motion as measured during the 
November 1995 examination would not correspond with a 
compensable rating under Diagnostic Code 5207, the Board 
notes that disabilities of the joints may also be rated based 
on limitation of range of motion due to pain. 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court indicated that evaluation of 
orthopedic disorders must also involve consideration of all 
the factors set forth in 38 C.F.R. § 4.45, including a 
determination as to whether the veteran's right upper 
extremity and elbow exhibit weakened movement, excess 
fatigability, or incoordination.  Along these lines, the 
veteran's November 1995 VA examination report indicated that 
the veteran had full flexion with only a slight (3 degree) 
limitation of extension of the right forearm.  Also, the 
examiner further noted that there was no significant 
crepitance noted on palpating the elbow and carrying it 
through its full range of motion.  At a July 1996 National 
Guard examination, the upper extremities were normal and the 
veteran denied any painful joints.

Based on the above, and considering the additional factors 
stressed aged ratings, but finds that at no 
time during the appellate period was the disability 
compensably disabling.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While he is competent to 
testify as to his physical symptoms and beliefs concerning 
the merits of his claim, he is a layman and, as such, is not 
competent to offer a medical opinion or diagnosis.  As to his 
reports of pain, as noted above, he has not reported for 
scheduled VA examinations and has thereby prevented VA 
examiners from objectively verifying his complaints.  The 
Board does not find that his hearing testimony presents a 
basis for the assignment of a compensable evaluation.

The preponderance of the evidence shows that the impairment 
from the service-connected disorder of the right upper 
extremity is noncompensable.  As the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and an increase in the current 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

A compensable rating for the veteran's service-connected 
residuals of open reduction and internal fixation of a right 
olecranon fracture is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 8 -


